F I L E D
                                                                                                  United States Court of Appeals
                                                                                                          Tenth Circuit
                            UNITED STATES COURT OF APPEALS
                                                                                                          January 10, 2007
                                        FOR THE TENTH CIRCUIT                                           Elisabeth A. Shumaker
                                                                                                            Clerk of Court

 U N ITED STA TES O F A M ER IC A ,

                     P l a in t i f f - A p p e ll e e ,

 v.                                                                                No. 06-1408
                                                                       ( D .C . N o . 0 3 - C R - 0 0 2 1 0 - M S K
 R OB ER T B . SU LLIV A N ,                                               and 04-C V-02088-M SK )
                                                                                      ( D . C o lo .)
                     D efendant-A ppellant.



                                         ORDER AND JUDGM ENT*


B e f o r e T A C H A , C h i e f C i r c u it J u d g e , M U R P H Y a n d T Y M K O V I C H ,
C ircuit Judges.




         A f te r e x a m i n i n g t h e b r i e f s a n d a p p e l l a te r e c o rd , t h i s p a n e l h a s

d e te r m i n e d u n a n im o u s l y t h a t o r a l a r g u m e n t w o u l d n o t m a te r i a ll y a s s i s t t h e

d e t e r m i n a tio n o f th is a p p e a l. S e e F e d . R . A p p . P . 3 4 ( a ) ( 2 ) ; 1 0 t h C ir . R .

3 4 . 1 ( G ) . T h e c a s e is th e re f o re o r d e r e d s u b m itte d w ith o u t o r a l a r g u m e n t.

         T h e d e f e n d a n t a p p e a l s t h e d is t r i c t c o u r t ’ s d e n ia l o f h is p o s t - j u d g m e n t

motion in w hich he sought relief under Fed. R. Civ. P. 60(b) from his




         *
                     T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t, e x c e p t u n d e r
t h e d o c tr i n e s o f la w o f th e c a s e , r e s j u d i c a ta , a n d c o ll a te r a l e s t o p p e l. I t m a y
be cited, how ever, for its persuasive value consistent w ith Fed. R. A pp. P.
3 2 . 1 a n d 1 0 th C ir . R . 3 2 .1 .
c r i m i n a l c o n v ic ti o n a n d s e n te n c e . W e v a c a te th e o r d e r f o r l a c k o f

jurisdiction, construe the defendant’s notice of appeal, motion to proceed in

f o r m a p a u p e r i s , a n d a p p e l l a te b r i e f a s a n im p l i e d a p p li c a ti o n f o r

a u th o r i z a ti o n t o f il e a n o th e r 2 8 U .S . C . § 2 2 5 5 m o t i o n , a n d d e n y

a u th o r i z a ti o n .

          The defendant was convicted, follow ing a jury trial of being a felon in

p o s s e s s i o n o f a f i r e a rm . H i s c o n v ic ti o n a n d s e n te n c e w e r e a f f ir m e d o n

a p p e a l . U n i t e d S ta t e s v . S u l l i v a n , 1 0 8 F e d . A p p x . 5 7 9 ( 1 0 t h C i r . 2 0 0 4 )

( u n p u b l i s h e d ), c e r t . d e n ie d , 5 4 3 U .S . 1 0 7 7 ( 2 0 0 5 ) . T h e d e f e n d a n t ’s

o r i g i n a l § 2 2 5 5 m o t i o n w a s d e n i e d b y t h e d i s t r i c t c o u r t a n d , o n a p p e a l , th i s

c o u r t d e n ie d a c e rt if ic a te o f a p p e a la b ility. U n i t e d S ta t e s v . S u l l i v a n , 1 8 0

F e d . A p p x . 1 0 ( 1 0 t h C i r. 2 0 0 6 ) ( u n p u b l is h e d ) .

          T h e d e f e n d a n t s u b s e q u e n tl y f il e d , i n t h e d is t r i c t c o u r t , a p le a d in g

e n ti t l e d “ M o t i o n t o V a c a t e - U n d e r F e d . R . C i v . P . 6 0 ( b ) ( 3 ) ( 4 ) b y R e s t r i c te d

A p p e a ra n c e a n d S p e c ia l V i s i t a ti o n ” a n d a n o t h e r p l e a d in g e n ti t l e d “ A m e n d e d

N o t i c e o f M o t i o n to V a c a t e F e d . R . C i v . P . 6 0 ( b ) ( 3 ) ( 4 ) .” I n t h e m o t i o n s h e

a ll e g e d th a t t h e ju d g m e n t e n te r e d a g a i n s t h im w a s b a s e d o n f r a u d a n d w a s

v o i d a b in i t i o . H e c o n te n d e d th a t t h e U n i t e d S t a te s o f A m e r i c a h a s n o

s t a n d in g t o p r o s e c u te , t h a t o n l y t h e U n i t e d S t a te s h a s s u c h s t a n d in g , a n d th a t

t h e y a r e tw o s e p a ra te e n ti t i e s . H e a ls o a r g u e d th a t a f r a u d w a s p e r p e tr a te d

b e c a u s e t h e j u r i s d i c t i o n o f t h e c o u r t w a s u n d e r a d m ir a l t y m a r i t i m e

                                                                  2
j u r i s d i c t i o n a n d w a s n o t a c ri m in a l a c tio n a s w a s r e p r e s e n te d to h im .



          T h e d is t r i c t c o u r t d e n ie d th e m o t i o n s a s a n u n a u th o r i z e d s u c c e s s i v e §

2255 motion. The defendant then filed this appeal.

          O n a p p e a l , t h e d e f e n d a n t c h a ll e n g e s t h e ju d g m e n t o n t h e s a m e g r o u n d s

r a is e d in t h e d is t r i c t c o u r t . T h e r e li e f s o u g h t b y t h e d e f e n d a n t m a y o n l y b e

o b t a i n e d th ro u g h § 2 2 5 5 . S e e 2 8 U .S . C . § 2 2 5 5 ( “ A p r i s o n e r i n c u s t o d y

u n d e r s e n te n c e o f a c o u r t e s t a b li s h e d b y A c t o f C o n g r e s s c la im i n g t h e r i g h t

t o b e r e l e a s e d u p o n t h e g r o u n d t h a t . .. t h e c o u r t w a s w i t h o u t j u r i s d i c t i o n t o

i m p o s e s u c h s e n t e n c e . .. m a y m o v e t h e c o u r t w h i c h i m p o s e d t h e s e n t e n c e t o

v a c a t e , s e t a s i d e o r c o r r e c t th e s e n t e n c e . ” ) .

          B e c a u s e th e d e f e n d a n t h a s a lr e a d y f il e d a § 2 2 5 5 m o t i o n a n d a

j u d g m e n t h a s b e e n e n t e r e d in t h a t p r o c e e d i n g , h e m u s t o b t a in a u th o r i z a ti o n

f r o m t h i s c o u rt b e f o re h e m a y f ile a n o th e r s u c h m o tio n in th e d is tr ic t c o u r t .

S e e U n i t e d S ta t e s v . N e ls o n , 4 6 5 F .3 d 1 1 4 5 , 1 1 4 7 ( 1 0 t h C i r. 2 0 0 6 ) ( a

pleading asserting a new ground for relief is advancing a new claim and is

t h e r e f o r e t r e a t e d a s a s u c c e s s i v e § 2 2 5 5 m o t io n u n d e r G o n z a l e z v . C r o s b y ,

545 U .S. 524 (2005)).

          A c c o rd i n g l y, t h e d is t r i c t c o u r t la c k e d j u r i s d i c ti o n o v e r t h e

d e f e n d a n t’ s p o s t - j u d g m e n t m o t i o n s , a n d th e d is t r i c t c o u r t o r d e r m u s t b e

v a c a t e d . S e e N e l s o n , 4 6 5 F . 3 d a t 1 1 4 6 . H o w e v e r, w e w i l l c o n s t r u e th e

                                                                     3
d e f e n d a n t ’s n o t ic e o f a p p e a l a n d t h e p l e a d i n g s h e f i le d i n th i s c o u r t a s a

r e q u e s t f o r t h e re q u ir e d a u th o ri z a tio n . I d . a t 1 1 4 8 .

          W e h a v e t h o r o u g h l y r e v ie w e d th e m a t t e r a n d c o n c l u d e th a t t h e

d e f e n d a n t h a s f a il e d to m a k e th e p r i m a f a c ie s h o w i n g r e q u ir e d b y § 2 2 5 5 a s

a m e n d e d b y t h e A n t i te r r o r i s m a n d E f f e c t i v e D e a t h P e n a l t y A c t . H i s

c o n te n ti o n s a r e n o t b a s e d o n n e w l y d i s c o v e re d e v id e n c e t h a t, “ if p r o v e n a n d

v i e w e d i n l i g h t o f t h e e v i d e n c e a s a w h o l e , w o u l d b e s u f f i c ie n t to e s t a b l is h

b y c le a r a n d c o n v in c in g e v id e n c e t h a t n o r e a s o n a b le f a c t f in d e r w o u l d h a v e

found [him ] guilty of the offense” or on a “new rule of constitutional law ,

m a d e re tr o a c ti v e to c a s e s o n c o ll a te r a l r e v ie w b y t h e S u p r e m e C o u r t , t h a t

w a s p r e v i o u s ly u n a v a ila b le .” 2 8 U .S .C . § 2 2 5 5 .

          T h e m o t io n t o p r o c e e d i n f o r m a p a u p e r i s is g r a n t e d , th e d i s tr ic t c o u r t

o r d e r is V A C A T E D , a n d t h e i m p l i e d a p p l i c a t i o n f o r a u t h o r i z a t i o n t o f i l e

a n o t h e r § 2 2 5 5 m o t io n i s D E N I E D . T h e m a n d a t e s h a ll i s s u e f o r t h w i t h .



                                                                                E n t e r e d f o r th e C o u r t

                                                                                Per C uriam




                                                                4